Citation Nr: 0636138	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri



THE ISSUE

Entitlement to an initial compensable evaluation for anemia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from October 1984 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The 
veteran appeared before the undersigned in a hearing 
conducted at the RO in September 2004. 


FINDING OF FACT

Anemia is productive of no ascertainable symptomatology or 
physical disability; hemoglobin was 12.3 grams percent in 
December 2004 and 13.0 grams percent in March 2006. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for anemia 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7,  
4.117, Diagnostic Code 7700 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
December 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The December 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in May 2002.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until December 2004. 
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
May 2002 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A  VA examination has been obtained. For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an initial compensable rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran, the Board finds that this constitutes harmless 
error given the disposition in the current appeal.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.


Anemia, hypochromic-microcytic and megaloblastic, such as 
iron-deficiency and pernicious anemia: 

Hemoglobin 5gm/100ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest, warrants 
a 100 rating;

Hemoglobin 7gm/100ml or less, with findings such as dyspnea 
on mild exertion, cardiomegaly, tachycardia (100 to 120 beats 
per minute) or syncope (three episodes in the last six 
months), warrants a 70 rating;
			
Hemoglobin 8gm/100ml or less, with findings such as weakness, 
easy fatigability, headaches, lightheadedness, or shortness 
of breath, warrants a	30 rating;

Hemoglobin 10gm/100ml or less with findings such as weakness, 
easy fatigability or headaches, warrants a 10 rating;

Hemoglobin 10gm/100ml or less, asymptomatic, warrants a 0 
rating.

Note: Evaluate complications of pernicious anemia, such as 
dementia or peripheral neuropathy, separately.
38 C.F.R. § 4.117, Code 7700. 


Analysis

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the reports of VA 
examinations conducted in February 2002 and March 2006, 
medical records from Charles A, Nestor, M.D., and the 
transcript of a personal hearing held at the RO in September 
2004.

During his hearing in September 2004, the veteran described 
some symptoms he had associated with his service-connected 
anemia, such as fatigue, shortness of breath, light-
headedness, and stated that he got cold quickly during the 
colder season.  The veteran reported that he took a 
multivitamin, but had no noticeable improvement, and did not 
take any other medication.

At the time of the VA examination in March 2006, the veteran 
gave a history of occasional fatigue, weakness, and 
headaches. He was receiving no treatment for anemia, relying 
instead on over-the-counter multivitamins. Hemoglobin on 
testing in December 2004 was 12.3 grams percent. Reviewing 
three complete blood counts (CBC) of record, the examiner 
concluded that the veteran's anemia was associated with the 
thalassemia trait, a genetic condition. Hemoglobin levels 
were said to be indicative of no symptoms or physical 
disabilities. Hemoglobin in March 2006 was 13.0 grams 
percent. 

In reaching its decision, the Board also acknowledges the 
veteran's contentions regarding the disability at issue.  
Although the veteran is certainly competent to describe 
symptoms within his personal knowledge, without an indication 
in the record that he has had the relevant medical training, 
he is not competent to provide an opinion as to the degree of 
disability caused by his symptomatology. Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Here, the medical opinion and hemoglobin 
results obtained in March 2006 establish that service-
connected anemia is productive of minimal impairment at best. 
No medical opinion or other competent medical evidence to the 
contrary has been presented.

Accordingly, considering the medical evidence in conjunction 
with the applicable rating criteria, an initial compensable 
evaluation for anemia is not in order.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7700.






ORDER

Entitlement to an initial compensable evaluation for anemia 
is denied.


		
	 WAYNE M. BRAEUER 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


